            18-12824-cgm                 Doc 13            Filed 01/03/19       Entered 01/03/19 12:51:05            Main Document
                                                                               Pg 1 of 1

                                                            United States Bankruptcy Court
                                                                     Southern District of New York
    In re    Christopher T George                                                                         Case No.    18-12824
                                                                                  Debtor(s)               Chapter     13


                                                                     CERTIFICATE OF SERVICE
I hereby certify that on January 3, 2019, a copy of Motion for Contempt(Document #12 on Docket) was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors
listed below.

    NYC Law Department
    Attention Officer
    100 Church Street
    NY, NY 10007

    Manhattan District Attorney’s Office
    Attention Officer
    One Hagan Place
    New York, New York 10013

    Office of The Attorney General
    Attention Officer
    The Capitol
    Albany, NY 12224

    United States Attorney's Office
    Attention Officer
    86 Chambers Street / 3rd Floor
    New York City, NY 10007




                                                                                /s/ William Waldner
                                                                                William Waldner
                                                                                Law Office of William Waldner
                                                                                469 Seventh Avenue
                                                                                Seventh Floor
                                                                                New York, NY 10018
                                                                                212-244-2882Fax:212-999-6694
                                                                                willwaldner@gmail.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
